In a proceeding by decedent’s daughter for letters of administration, in which his widow filed a cross petition for such letters, petitioner appeals from an order of the Surrogate’s Court, Queens County, dated October 10, 1960, denying her motion for summary judgment pursuant to rule 113 of the Rules of Civil Practice. The motion was based on the ground that petitioner is decedent’s sole surviving daughter and that the widow is not decedent’s lawful widow, her marriage to the decedent being void because she was then legally married to another man. Order affirmed, without costs. The record presents issues of fact which should be determined by trial and not by affidavits. Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.